Citation Nr: 9931231	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-23 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for kidney disorder.  

2.  Entitlement to service connection for lung disease other 
than asthma.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.  

4.  Entitlement to an increased rating for hypertension 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for adjustment 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1975 and December 1975 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In October 1998, the veteran had a Video Conference hearing 
at the RO before the below signing Board member.  

The Board notes that the claim for service connection for 
lung disease other than asthma, the new and material issue, 
and the claim for an increased rating for adjustment disorder 
will be addressed in the Remand portion of this decision.  


FINDINGS OF FACTS

1. The claim for service connection for kidney disease is not 
plausible.  

2.  In a November 1993 rating decision, the RO denied service 
connection for lumbosacral strain; that decision was not 
appealed and became final.  

3.  The evidence submitted to the record since the November 
1993 rating decision includes evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  Diastolic and systolic blood pressure is predominately 
less than 100 and 200, respectively.  

5.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
hypertension.  


CONCLUSIONS OF LAW

1.  The claim for kidney disease is not well grounded.  38 
U.S.C.A § 5107(a) (West 1991).

2.  Evidence submitted since the November 1993 rating 
decision denying service connection for lumbosacral strain is 
both new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.10 and Part 4 Diagnostic Code 7101 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for hypertension is are 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
For the reasons set forth below, the Board finds that the 
claim for service connection for kidney disorder is not well 
grounded.  

II. Service Connection 

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

The veteran claims, in essence, that he developed a kidney 
disorder as a result service.  In that connection, service 
medical records are negative for complaints, findings, or 
diagnoses pertaining to a kidney disease.  Post service 
medical records including a private medical record dated in 
1995 shows that the veteran complained of occasional burning 
on urination and urinary frequency.  However, no renal 
insufficiency was found.  VA outpatient treatment records 
dated in 1996 reflect complaints of urinary incontinence and 
nocturia.  In 1997 VA diagnosed the veteran as having urged 
urinary incontinence with history of urodynamics.  Although 
the post service medical records establish that the veteran 
has a genitourinary disorder, there is no medical opinion 
linking such to service.  Thus, the only evidence linking the 
veteran's claimed kidney disorder to service is the veteran's 
contentions and testimony.   Lay persons such as the veteran 
are not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
their personal beliefs that a relationship exists between the 
veteran's claimed disability and his military service cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  Based on these factors, the Board must find that 
the veteran's claim for service connection for a kidney 
disorder is not well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board further notes 
that the difference between evidence required to render a 
claim well grounded and that required to reopen a previously 
disallowed claim appears to be slight.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

III.  New and Material 

In a November 1993 rating decision, the RO denied a claim for 
service connection for lumbosacral strain.  As the basis of 
its determination, the RO held that there was no showing of a 
chronic disability during or after service.  The veteran was 
notified of that determination; however, he did not file a 
notice of disagreement in regard thereto.  

The evidence that the RO considered at the time of the 
November 1993 rating decision consisted of the veteran's 
service medical records which reflect that in October 1973 
the veteran was hospitalized for lumbosacral strain after 
collapsing during a 2-mile run.  This record also provides 
that it was possible that the injury occurred while the 
veteran was playing football the previous day.  Also of 
record was the report of a January 1993 VA compensation and 
pension examination.  At that time, the veteran complained of 
low back pain which the veteran indicated began when he did a 
lot of running.  X-rays of the lumbosacral spine associated 
with the examination revealed no obvious abnormality of the 
lumbosacral spine.  At the conclusion of the physical 
examination, a diagnosis of chronic lumbosacral strain was 
entered.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the November 1993 rating 
decision consists of a VA X-ray of the lumbosacral spine 
dated in January 1993, private medial records dated in May 
1995, VA outpatient treatment records dated in 1996 and 1997, 
a service department report of medical history dated in 
February 1997 (which reflects a medical history of recurrent 
back pain and osteoarthritis), the report of a VA examination 
dated in May 1997, statements of fellow servicemen dated in 
1997, and the transcript of a Video Conference hearing dated 
in October 1998.  

The Board has considered the evidence submitted since the 
prior rating action and finds that the May 1995 and 1996 and 
1997 VA medical records constitute new and material evidence.  
Specifically, the evidence dated in May 1995 revealed that 
the veteran had problems bending and demonstrated diminished 
straight leg raises; X-rays of the lumbar spine revealed 
narrowing at the L5, S-1 areas of the spine.  November 1996 
outpatient treatment records revealed, in pertinent part, 
stable degenerative disc disease at L5-S1.  March 1997 X-rays 
of lumbosacral spine revealed narrowing of the disk space at 
the level of L5-S1 with a vacuum disc phenomenon.  The 
impression was bilateral symmetric degenerative changed of 
the sacroiliac joints with ilium osteophytes.  The February 
1997 service medical report reflects a medical history of 
recurrent back pain and osteoarthritis.  The report of the 
May 1997 VA examination reflects a medical history of 
degenerative disc disease of the lumbar spine.  The Board 
notes that the prior decision was based on the absence of a 
showing of a chronic back disability during or after service.  
In light of the fact that the 1996 and 1997 evidence 
demonstrates that the veteran continues to have a low back 
disability, the Board finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).  The 
claim, therefore, is reopened.  

As indicated supra, service medical records reflect that the 
veteran was hospitalized for lumbosacral strain.  It was 
noted the he sustained a possible injury while playing 
football the previous day.  There are subsequent service 
medical records which show complaints or treatment for a low 
back disability including the report of an April 1990 
separation examination.  

Post service medical evidence consists of VA and private 
medical records dated in the 1990s with complaints of chronic 
low back pain.  The report of a VA examination dated in 
January 1993 reflects that the veteran stated that his low 
back pain was trigged when he engaged in excessive running.  
X-rays of the lumboscal spine were negative for any 
abnormalities.  At the conclusion of the physical 
examination, the veteran was diagnosed as having chronic 
lumbosacral strain.  Private X-rays of the lumbar spine dated 
in May 1995 reveal narrowing of the L5, S-1 areas of the 
spine.  Additional records dated in May 1995 revealed 
clinical findings regarding the low back of difficulty 
bending and diminished straight leg raises.  

The report of 
VA X-rays of the spine dated in March 1997 revealed narrowing 
in the disk space at the level of L5-S1 with a vaccuum disk 
phenomenon.  The impression was bilateral symmetric 
degenerative changes at the sacroiliac joints with ilium 
osteophytes.  

IV.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected hypertension and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

In a November 1993 rating decision the RO granted service 
connection for hypertension.  A 10 percent evaluation was 
assigned, effective in November 1992.  In a November 1995 
rating decision the RO reduced the disability rating for 
hypertension to a noncompensable evaluation.  The RO based 
its decision on outpatient treatment records dating from June 
1993 which showed that the veteran's blood pressure was 
130/80, and that the veteran had not taken any anti-
hypertension medication for two days prior to the 
examination.  The RO also considered the report of a VA 
examination dated in October 1995 which revealed a blood 
pressure reading of 140/88.  It was noted that the veteran 
was not taking any medication to control his blood pressure.  
The noncompensable evaluation became effective in February 
1996.  

At a personal hearing dated in October 1996, the veteran 
provided testimony before a hearing officer regarding his 
service-connected hypertension.  The veteran testified that 
he was controlling his hypertension by limiting his diet to 
fruits and vegetables and avoiding stressful situations.  

The report of an arthritis clinic dated in November 1996 
reveals that the veteran's blood pressure was 138/90.  A VA 
outpatient treatment record dated in January 1997 reflects a 
blood pressure reading of 120/78.  In April 1997, the 
veteran's blood pressure in the left arm was 130/84 in the 
sitting position.  A VA outpatient note dated in January 1997 
reflects a blood pressure reading of 120/78 in the right arm 
with a large adult cuff.  

In May 1997, the veteran underwent a VA examination for 
hypertension.  At that time, the veteran's blood pressure the 
right arm in a sitting position using a large adult cuff was 
152/92.  The left arm was 154/102 in a sitting position.  
Subsequent blood pressure readings were consistent with 
previously recorded.  His pulse was 74 and regular; 
respiratory rated at 16 and unlabored.  An examination of the 
cardiovascular system revealed that the heart at the point of 
maximal impulse was palpable at the mid-clavicular line on 
the left with a normal first and second heart sound.  There 
were no extra sounds, murmurs, or rubs.  The diagnosis 
included hypertension.  

In an August 1997, a hearing officer restored the 10 percent 
disability evaluation for hypertension.  This evaluation 
became effective to November 1992.  

The evidence includes several statements dated in 1997 of 
fellow servicemen who served with the veteran.  These 
witnesses primarily attest to the veteran's physical strength 
and personality during service.  

At the October 1998 hearing before the Board, the veteran 
complained of chest pain.  The veteran reiterated that he was 
not taking medication for hypertension because of side 
effects associated therewith.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

The Board also points out that the VA has issued final 
regulations, effective in January 1998, amending the sections 
of the VA Schedule for Rating Disabilities pertaining to 
cardiovascular disorders. In this regard, where there is a 
change in the applicable VA legal criteria after a claim has 
been filed but before a final decision, the claimant is 
entitled to the most favorable version in the absence of a 
specific provision to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991). In this case, the Board notes 
that the former and revised criteria are substantively 
similar and consequently, there is no prejudice to the 
veteran.  The VA General Counsel has held that in the case of 
the change in the rating schedule, a determination of whether 
the amended regulation is more favorable to the claimant must 
be determined on a case-by-case basis since on its face, the 
amended regulation is neither more nor less beneficial to 
claimants than the prior provisions. VAOPGCPREC 11-97 (O.G.C. 
Prec. 11-97).

The veteran's hypertension has been assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101.  In accordance with the provisions of Diagnostic Code 
7101 (1997), a 10 percent rating is assigned for hypertension 
manifested by diastolic pressure of predominantly 100 or 
more; a 20 percent is assigned if such pressure is 
predominantly 110 or more with definite symptoms.  Pursuant 
to Diagnostic Code 7101, relative to the evaluation of 
hypertension and effective on January 12, 1998, a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, or; where diastolic pressure is 
predominantly 100 or more, or; where systolic pressure is 
predominantly 160 or more, warrants a 10 percent rating. A 20 
percent rating is warranted where diastolic pressure is 
predominantly 110 or more, or where systolic pressure is 
predominantly 200 or more. See 62 Fed. Reg. 65,207-224 
(December 11, 1997).

The Board has reviewed the evidence of record.  Having done 
so, the Board has considered and finds the veteran's 
testimonies credible.  However, the Board finds that the 
medical evidence does not support the assignment of a higher 
disability evaluation for hypertension.  In reaching that 
determination, the Board points out that since 1996 the 
veteran's diastolic readings have ranged from 78 to 92 with 
one reading of 102 in May 1997.  In addition, the veteran's 
systolic pressure has not measured above 154 as evidenced by 
the current evidence of record.  Moreover, the evidence 
reflects that the veteran does not take medication for his 
disability, and the veteran testified that he maintained his 
hypertension with a restricted diet and avoidance of 
stressful situations.  Based on the foregoing, the Board 
finds that the severity of the veteran's hypertension is 
adequately contemplated by the currently assigned 10 percent 
disability evaluation.  38 C.F.R. § 4.1.4, DC 7101 (prior to 
January 12, 1998), DC 7101 (1998).  In the absence of 
diastolic pressure of predominantly 110 or more with definite 
symptoms DC 7101 (prior to January 12, 1998), diastolic 
pressure which is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more ((DC 7101 (1998)), 
higher disability evaluation is not warranted.  Moreover, the 
veteran's overall disability picture does not more nearly 
approximate the criteria for the next highest disability 
evaluation.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran has indicated 
that his disabilities interfere with his employability, the 
veteran has not asserted or offered any objective evidence 
that his hypertension has interfered with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for his disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 10 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for kidney disorder is denied.  

The claim for service connection for lumbosacral strain is 
reopened.  

An increased rating for hypertension is denied.  


REMAND

In light of the Board's decision to reopen the veteran's 
claim for service connection for lumbosacral strain (and 
inasmuch as such claim, given the evidentiary context 
thereof, is well grounded), the Board is of the view, in 
accordance with Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999), that additional development, as specified 
below, is warranted.  

With regard to the claim for service connection for lung 
disease (other than asthma), it is maintained that the 
veteran was diagnosed as having a restrictive lung disorder 
during and after service.  In that connection, service 
medical records beginning in the 1990 reflect that the 
veteran was seen for various respiratory system including 
shortness of breath and chest congestion after he could not 
complete his usual Special Forces level of aerobic activity.  
Earlier diagnoses included restrictive lung disease.  A 
pulmonary function test (PFT) showed mild reduction in forced 
vital capacity and was otherwise normal.  A medical report 
dated in February 1992 reveals that the veteran continued to 
have wheezing and daily dyspnea and regular wheezing with 
exercise.  The assessment was probable asthma, with PFT's 
showing mild restriction but not reversibility to 
bronchodilators.  A VA examination dated in August 1992 
reveals, in pertinent part, that the lungs were clear to 
auscultation.  X-rays of the lungs associated with the 
examination showed the lungs to be clear and well expanded.  
PFT revealed a mild restrictive defect.  At the conclusion of 
the examination, a diagnosis of chronic obstructive pulmonary 
disease per history provided by the veteran and question of 
optimal patient effort at worst a mild restrictive defect.  
At a VA examination in January 1993, the veteran gave a 
history of being very active and doing a great deal of 
physical exercise.  The veteran also indicated that he 
developed marked shortness of breath and wheezing after 
running any distance and shortness of breath at night, and 
respiratory problems induced by cold weather.  On 
examination, the lung fields were clear.  A VA pulmonary 
function test dated in September 1993 reflects a diagnosis of 
mild restrictive defect which the specialist indicated may be 
secondary to obesity and arterial blood gases revealed a mild 
resting hypoxemia adjusted for age.  A May 1997 pulmonary 
function test reflected a moderate restrictive pattern.  
Based on the foregoing, the Board is of the view that a VA 
examination including an opinion regarding the etiology of 
any lung disorder other asthma would be helpful in an 
equitable disposition of this matter.  

With respect to the claim for an increased rating for 
adjustment disorder, the veteran claims that symptoms 
associated with his disability are more disabling than 
currently evaluation.  The Board notes that the record 
includes a Department of Veterans Affairs correspondence 
dated in September 1997 which provides that the veteran was 
not found to be feasible for Chapter 31 vocational 
rehabilitation because of his medical condition.  The 
veteran's representative asserts that this evidence is 
sufficient to warrant the assignment of a higher disability 
evaluation for the veteran's psychiatric disability.  The 
Board notes, however, that the notice does not provide 
details as to the basis of the denial of vocational 
rehabilitation, and the claims file does not include any 
other documentation in regards thereto.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claim for service connection for 
lumbosacral strain.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
obtain any VA vocational rehabilitation 
records or files dated in the 1990s.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo the following VA 
examinations by board certified 
specialists, if available.  The claims 
folder and a copy of this Remand should 
be available to the examiner for review 
prior to the examinations.  All indicated 
studies should be performed.  

a.  An examination by a board 
certified orthopedist to 
determine the nature and extent 
of any disability back 
disability found to be present. 
The examiner should provide an 
opinion regarding the etiology 
of any back disability found to 
be present to include as to 
whether it is at least as 
likely as not that such is 
related to service.  A complete 
rationale should be given for 
all opinions and conclusions 
expressed.  

b.  An examination by a board 
certified psychiatrist, if 
available, to determine the 
current severity of his 
service-connected adjustment 
disorder.  The examiner should 
also provide an opinion 
concerning the degree of social 
and industrial impairment 
resulting from the veteran's 
service-connected psychiatric 
disability, to include whether 
it renders the veteran 
unemployable.  To the extent 
possible, the manifestations of 
the veteran's service-connected 
psychiatric disability should 
be distinguished from those of 
any other disorder present.  If 
the psychiatric diagnosis 
changes, the examiner should 
also indicate whether the 
change in diagnosis represents 
progression of the prior 
diagnosis, correction of an 
error in the prior diagnosis, 
or development of a new and 
separate condition.  A complete 
rationale should be given for 
all opinions and conclusions 
expressed.  

c.  An examination by a board 
certified specialist to 
determine the nature and extent 
of any respiratory disorder 
(other than asthma) if found to 
be present.  If a respiratory 
disorder (other than asthma) is 
found, the examiner should 
provide an opinion as to the 
etiology of such to include 
whether any respiratory 
disorder (other than asthma) is 
found is at least as likely as 
not related to service.  A 
complete rationale should be 
given for all opinions and 
conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examinations 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal and readjudicate the claim of 
whether new and material evidence has 
been presented to reopen a claim for 
service connection for back disability on 
a de novo basis, the claim for service 
connection for lung disease other than 
asthma, and the claim for an increased 
rating for adjustment disorder.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case and the veteran and his 
representative provided with an 
opportunity to respond.  





Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

